DETAILED ACTION
The following Allowability Notice is in response to Applicant’s Response filed on 06/15/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-20 were previously pending and subject to a non-final Office Action mailed 04/01/2022. Claims 1, 5, 8-9, 13, 16-17, and 20 were amended. Claims 3-4, 11-12, and 18-19 are cancelled. Claims 1-2, 5-10, 13-17, and 20 are currently pending and are allowed as indicated below.
Priority
Examiner has noted that the Applicant has claimed priority from the provisional application 62/555879 filed on 09/08/2017 and the foreign application PCT/US2018/049493 filed on 09/05/2018.

	Response to Arguments
35 USC § 103
Applicant’s arguments, see pages 8-9 of Applicant’s Remarks, filed 06/15/2022, with respect to the 35 U.S.C. 103 rejection of claims 1-3, 9-11, and 17-18 have been fully considered and are persuasive as Applicant incorporated the limitations of claims 4, 12, and 19 which Examiner indicated as allowable subject matter into independent claims 1, 9, and 17.  The 35 U.S.C. 103 rejection of claims 1-3, 9-11, and 17-18 has been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Examiner is unaware of any combination of available prior art which teaches or suggests all of the limitations within the independent claims in a manner in which it is obvious to combine the references. Examiner noting the following limitations as not taught by prior art: “the one or more action inputs comprise a destination and a drop-off time associated with performing a vehicle trip; the one or more state inputs comprise location information of the vehicle and a pick-up time associated with the vehicle trip; the state-action value comprises a cumulative reward; and the input layers, the hidden layers, and the output layer are in a sequence and every two neighbor layers are associated with one or more weights”.
The following are the closest prior art:
Haparnas et al. (US2017/0132540) teaches using a current location of a vehicle and a time to obtain action information for the vehicle such as staying, re-positioning, or accepting a ride order. However, the reference does not teach the limitations emphasized above.
Petroff (US2009/0327011) teaches inputting a vehicle schedule into a trained model to obtain action information for the vehicle and transmitting the action information to a computing device. However, the reference does not teach the limitations emphasized above.
Kivlovskiy et al. (US2018/0341881) teaches determining the most optimal post-trip action for an autonomous vehicle such as parking or re-positioning to a higher demand area to service rides. However, the reference does not teach the limitations emphasized above.
Barahona et al. (US2013/0159206) teaches dispatching instructions provided to vehicles to satisfy demand at multiple locations. However, the reference does not teach the limitations emphasized above.
Gao et al. (US2017/0193360) teaches a deep Q neural network. However, the reference does not teach the limitations emphasized above.
Palanisamy et al (US10732639) and Yao (US2019/0220737) are not available prior art; however, they teach using neural networks and reinforcement learning to refine the action policies of autonomous vehicles.
Non-patent literature “Deep dispatching: A deep reinforcement learning approach for vehicle dispatching on online ride-hailing platform” (https://www.sciencedirect.com/science/article/pii/S1366554522000862?via%3Dihub ) teaches using a deep reinforcement learning model to direct the movement of a fleet of vehicles where the input may be the current timestamp and driver location and the output may be the driver ID and the specific destination to which the driver will be dispatched. However, the non-patent literature is not available prior art as it was published in May 2022. 
WO2018/172849 teaches maximizing a cumulative reward using reinforcement learning for a vehicle’s potential trajectories and determining a navigation action for the vehicle to perform. However, the reference does not teach the limitations emphasized above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495. The examiner can normally be reached Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628